Citation Nr: 0938020	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from May 1960 to August 
1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of service connection for left ankle disability has 
been granted by the RO and is no longer before the Board.


FINDINGS OF FACT

1.  A disability of the hips and knees is not shown in 
service.

2.  Arthritis is not shown within the initial post separation 
year.

3.  Degenerative joint disease and osteoarthritis of the hips 
and knees are first shown more than 40 years after service 
discharge.

4.  Degenerative joint disease and osteoarthritis of the hips 
and knees are not attributable to service.

5.  There is no relationship between any hip and knee 
disability and service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by service, and degenerative joint disease may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).
2.  Bilateral knee disability was not incurred in or 
aggravated by service, and degenerative joint disease may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  Hip disability is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2009).

4.  Knee disability is not proximately due to or the result 
of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until June 2006, after the initial 
rating decision.  This notice was included with the June 2006 
Statement of the Case.  This is error.  The U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
- except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Board finds that there is no prejudice to 
the appellant in this timing error because the claim was 
subsequently readjudicated in June 2009.  VA sent the 
appellant Supplemental Statements of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the appellant an opportunity to appear 
for a hearing.  Additionally, VA afforded the appellant 
examinations and, in March and June 2009, VA obtained medical 
opinions on his behalf.  The Board notes that the recent VA 
examination is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, and a diagnosis.  The VA opinions rendered in March 
and June 2009 are supported by a medical rationale.  The 
adequacy of the VA examination has not been challenged by the 
appellant.  His representative, however, argues that the 
opinions do not satisfy the Board's remand dated January 
2009.  The Board finds that the medical opinions together 
sufficiently answer the Board's query as whether any 
currently shown disability of the hip or knee is attributable 
to service or left ankle disability.  By stating that the 
most likely cause for the hip and knee arthritis was the 
normal degenerative process common in the aging process, the 
examiner answers the question of whether any current 
disability is attributable to service or left ankle 
disability.  The examiner further specifically noted that the 
hip and knee conditions were not attributable to left ankle 
disability.  A supporting rationale is included by the 
examiner in the report of examination associated with the 
claims folder.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes that the appellant does not assert 
that his claimed hip and knee problems are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for a hip or knee disorder on a secondary 
basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.  The 
Board notes that 38 C.F.R. § 3.310 was amended on September 
7, 2006. The amendment is to be applied prospectively as it 
is more restrictive; it is not for application in the present 
claim.

The appellant seeks service connection for bilateral knee 
disability and bilateral hip disability.

Service treatment records shows that, in December 1960, he 
complained of the right knee.  In January 1961, treatment 
notes show "sprain right knee," pain at meniscus area.  In 
February 1961, the appellant complained of the low back and 
sacroiliac area.  In May 1961, he sustained a left ankle 
injury when a forklift truck ran over his left heel.  Crush 
injury, ankle, no fracture was diagnosed.  Later that month, 
treatment notes show complaints of fibular pain and swelling; 
the impression was contusion.  X rays were negative.  
Contusion edemas and tenderness of ankle were noted.  Report 
of separation examination dated June 1961 reflects a crush 
injury to the left foot in May 1961 with no residuals.  
Clinical evaluation showed normal lower extremities and 
spine, other musculoskeletal.  The report of medical history 
signed and dated June 1961 reflects a history of swollen or 
painful joints and "trick" or locked knee.

VA treatment records dated 2002 to 2004 reflect that 
treatment had been sought for various conditions and that the 
appellant was morbidly obese.  A January 2003 note shows 
complaints of hip pain and knee pain with passive range of 
motion.  A March 2003 note reflects complaints of knee pain 
and a history of arthritis.  The impression was degenerative 
joint disease of the knees.  In August 2003, the appellant 
presented with complaints of bilateral knee pain.  He 
reported the date of onset as 8 to 10 years earlier, without 
known injury.  X-ray showed slight joint space narrowing.   
The impression included degenerative joint disease of knees 
and obesity.  In December 2003, the appellant complained of 
painful knees and hips.  A 2003 note further indicated that 
the appellant was an overweight male with progressing 
degenerative joint disease of his knees and back pain due to 
a bullet that is lodged near his spinal cord.

Report of VA examination dated May 2005 reflects a history of 
injury to the left ankle, hips and legs during service 
between 1960 and 1961.  The appellant reported that he rolled 
up his left ankle in the wheel of a forklift, and that he 
twisted his ankle and hip at that same time.  He further 
reported that his injuries progressively worsened.  Clinical 
findings were negative for an acute fracture or dislocation 
of the left ankle.  Moderate degenerative changes in the 
right hip and mild degenerative changes in the left hip, 
exemplified by joint space narrowing superiorly, bony 
sclerosis and hypertrophic changes, were found.  The left 
knee had minimal spurring at the origin of the patellar 
tendon; the patellofemoral compartment was maintained.

Report of VA examination dated March 2009 reflects, by 
history, onset of left knee pain 6 months after his left 
ankle injury in service, which worsened over the years.  
Examination of the knees and hips was performed.  Clinical 
findings are recorded in the examination report associated 
with the claims folder.  X-ray of left knee showed mild 
degenerative changes.  X-ray of the hips showed mild 
degenerative changes bilaterally, left greater than right.  
The diagnosis was degenerative joint disease of left knee and 
left hip.  The examiner opined that it was "less likely as 
not" that these conditions were attributable to the left 
ankle condition.  The examiner's rationale was that the 
service treatment records are silent for knee and hip 
complaints contemporaneous with the initial in-serivce ankle 
injury, that the appellant reported having had no knee 
problems until 6 months after the ankle injury, that he 
reported having hip "clicking" only 8 years ago, and that 
he currently weighed 375 pounds.  The examiner concluded that 
it was "most likely that his mild hip and knee conditions 
are caused from years of obesity and not his ankle 
condition."

In an addendum dated June 2009 to the above VA examination, 
the examiner opined that it was "less likely as not" that 
the appellant's right knee and hip conditions were 
attributable to the left ankle condition.  The examiner 
reasoned that, although the appellant had a right knee sprain 
in January 1961 in service, subsequently dated treatment 
records are silent for complaints or findings and no current 
knee trouble was noted on separation examination.  The 
examiner further explained that the current findings for 
osteoarthritis of the hips and right knee were consistent 
with arthritis, a normal degenerative process common in the 
aging process, and that the appellant had increased weight 
bearing on his joints due to his weight of 375 pounds.

Analysis

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for bilateral hip disability and bilateral knee disability.  

The evidence of record reflects that the appellant has 
degenerative joint disease and osteoarthritis of the hips and 
knees.  However, arthritis is not shown in service or within 
the initial post separation year; therefore, service 
connection is not warranted on a presumptive basis.  Also, 
the evidence shows no chronic disability of the hips or knees 
in service.  Although the appellant had been assessed with 
right knee sprain in-service, subsequently dated treatment 
records are silent for continued problems.  At discharge in 
1961, no abnormal knee was shown.  Rather, the lower 
extremities were shown to be normal.  Service treatment 
records are entirely silent for complaint of or findings for 
abnormal hip pathology.

Further weighing against the claim, the Board notes that more 
than 40 year elapsed between discharge and any documented 
complaints or findings for degenerative joint disease of the 
hips and knees.  Moreover, VA medical opinions dated March 
and June 2009 reflect that the appellant's hip and knee 
disabilities are not attributable to service-connected left 
ankle disability.  The examiner in June 2009 explained that 
the current findings for osteoarthritis of the hips and right 
knee were consistent with arthritis, a normal degenerative 
process common in the aging process, and that the appellant 
had increased weight bearing on his joints due to his weight 
of 375 pounds.

Bilateral hip and knee disorders have not been attributed to 
service or the left ankle injury in service or the current 
left ankle disability by the medical evidence of record or 
other reliable evidence.  Although the appellant asserts a 
positive relationship between his current diagnoses for 
degenerative joint disease and osteoarthritis of the hips and 
knee, and his left ankle injury/disability, his opinion has 
diminished probative value as a layman.  As a layman, the 
appellant is not competent to provide a medical opinion as to 
the etiology of degenerative joint disease or osteoarthritis.  
Routen v. Brown, 10 Vet.App. 183, 196 (1997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").  The Board accepts that he is competent to 
report symptoms of pain in the hips and knees.  Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet.App. 398, 405 (1995).  However, the Board finds that 
his recent report of pain since an in-service injury is not 
credible in view of his report during routine medical 
treatment in August 2003 that his knee problems began 8 to 10 
years earlier and that he had no known injury.  As such, the 
appellant's statements have diminished probative value.

In summary, a disability of the hips and knees is not shown 
in service and neither degenerative joint disease nor 
osteoarthritis is shown within the initial post separation 
year.  Degenerative joint disease and osteoarthritis are 
first shown more than 40 years after service discharge and 
the current medical findings for degenerative joint disease 
and osteoarthritis of the hips and knees have not been 
attributed to service, including the left ankle injury in 
service.  This includes any increase in disability.  See 
38 C.F.R. § 3.310 and Allen, supra.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hip disability is denied.

Service connection for bilateral knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


